By the Court.

Benning, J.
delivering the opinion..
The general rule is, that all of a man’s estate, both real and’ personal, is subject to be sold under execution, for the payment of his debts. (Jud. Act of 1799, §31.)
The estate of the wife.is the. estate of the husband. This, too, is the general rule.
[1.] Various articles of property, however, have, from time to time, been exempted by the Legislature, from this liability. But among these articles is not to be found watches, unless they come under the head of “wearing apparel”. It is doubtful whether they, can be made to come under that head. If, however;, they can, we think that not more than one can be made to dó so¡ And one, and the best one, the Court allowed •to be exempt-in this case.
Nor are pianos and guitars to be found, byname, among the-exempted articles. , If, therefore, they are exempt, it must be because they are included-in some of those which are named. It was insisted that they are included in the expressions— “common tools of his trade”, “the working tools or implements of my trade or calling”.
But that could not be so; for the debtor was not a music teacher, but was a gunsmith and dentist; and these are not the tools or implements of the trade or calling of ■ a gunsmith or dentist.
[2.] It is true that his wife was a music teacher; but the Acts, none of them, exempt the tools or implements of the wife’s trade or calling. They only exempt those of the debt- *481or’s, himself. Hers, therefore, must be held still to remain governed by the general law. And that subjects them to gale for the husband’s debts. (Cobb’s Dig. 380, 385, et seq.)